Head, Justice.
The grounds of the motion for new trial, as amended, in substance state that the verdict was contrary to law, against the weight of the evidence, and contrary to law and to the principles of justice and equity. None of the grounds raises the point that the direction of the verdict was erroneous because there were questions of fact which should have been submitted to the jury. It follows that no such question is presented here for decision, and the judgment of the trial court must be affirmed, since the verdict, as directed, is not without evidence to support it. Hightower v. Hightower, 159 Ga. 769 (9) (127 S. E. 103); Gilliard v. Johnston & Miller, 161 Ga. 17 (129 S. E. 434); Morris v. First National Bank of Vidalia, 174 Ga. 848 (164 S. E. 200).

Judgment affirmed.


All the Justices concur.

Harris, Henson & Spence, for plaintiff in error.
Howard, Tiller & Howard, C. E. Moore, and E. L. Fowler, contra.